                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
UNITED STATES OF AMERICA,                 )
    Plaintiff,                            )
                                          )
      v.                                  )         C.A. No. 18-092-JJM-PAS
                                          )
JESUS RAMOS,                              )
    Defendant.                            )
________________________ )

                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      Before the Court is Defendant Jesus Ramos' Motion to Suppress evidence

obtained through a series of three interrelated searches. Mr. Ramos challenges the

validity of the searches under the Fourth Amendment. The first search was of Mr.

Ramos' cell phone records, including cell-site location information ("CSLI"). The

second search was of Mr. Ramos' apartment, conducted when the police executed an

arrest warrant for him. The third search was a more in-depth examination of Mr.

Ramos' apartment, conducted after the police secured a search warrant. For the

reasons below, the Court GRANTS Mr. Ramos' Motion to Suppress. ECF 24.

I.    BACKGROUND

      In Spring 2018, the Drug Enforcement Administration ("DEA") surveilled a

home on Ford Street in Providence, R.I. ("Ford St. Property") and one of its residents

because it suspected that illegal narcotic activity was taking place there. The DEA
came to believe that the resident was Mr. Ramos based on its observation of him and

an informant's tip that Mr. Ramos was residing in the area of Ford Street.

      The DEA and the Boston Police Department ("BPD") met with the Rhode

Island State Police ("State Police") to discuss their drug investigation and suspicions

that the individual under surveillance was Mr. Ramos. In their meetings, the DEA

and BPD informed the State Police that Mr. Ramos had an extraditable arrest

warrant from Massachusetts for several drug- and firearm -related offenses.

Massachusetts issued this warrant when Mr. Ramos removed a global position

satellite monitor pending trial for those offenses. The DEA and BPD also informed

the State Police that Mr. Ramos had two state convictions for drug distribution and

trafficking, and that Mr. Ramos had falsified his identity.! Additionally, the DEA

relayed information from an informant to the State Police that Mr. Ramos was using

cell phone number 508-649-XXXX.

      The State Police took two steps to continue the DEA's investigation of the Ford

St. Property and to establish a link between Mr. Ramos and the Property. First, it

conducted a check of property and utility records that gave W&W Realty LLC as the

property owner, and showed electric accounts in the names of Catalina Ramos

Polanco 2 and Earl Raymond. Second, State Police officers tested white residue found




      1  The Government contends that Ramos provided falsified Puerto Rican
identification documents during a prior arrest in Boston, and that the Department of
Homeland Security recently established his real identity as Santo Marcia Duverge
Aybar of Bani, Dominican Republic.
       2 This name appears in the affidavit supporting the request for a physical

search warrant (ECF 35-2 at 4), though the same document later refers to an

                                          2
in plastic baggies in the trash outside the Ford Street Property and identified traces

of cocaine therein.

      Mter the trash pull, the State Police obtained a warrant from a Rhode Island

magistrate to obtain records and CSLI for cell phone number 508·649-XXXX. In

support of the warrant request, Detective Ryan Santo filed an affidavit stating that

a credible, confidential source had linked Mr. Ramos to the 508-649-XXXX number.

ECF 37·1 at 4. A search of that number's CSLI subsequently showed its location to

be at or near the Ford Street Property.

      Having established a link between the cell phone number believed to belong to

Mr. Ramos and the Ford Street Property, the State Police and Providence Police

executed the arrest warrant for Mr. Ramos. Upon arrival at the Ford Street Property,

the police encountered Mr. Ramos' landlord, Ramon Polanco. Mr. Polanco identified

Mr. Ramos as his downstairs tenant and opened the locked door to Mr. Ramos'

apartment with a key. The police found Mr. Ramos in his bed and arrested him.

      The Government's factual account of the events following Mr. Ramos' arrest

diverges from Mr. Ramos'. The Government claims that the police searched Mr.

Ramos' bathroom and two closets. In addition, the Government's affidavit supporting

a subsequent physical search describes a scale with white residue found inside a large

kitchen cabinet, implying a search of the cabinet. Evidence uncovered during the

search, per the Government's memorandum, includes a kilo press and red cellophane




individual similarly named Ramon Polanco. ECF 35-2 at 8. The Court assumes both
names refer to the same person, who is later introduced as Ramos' landlord.

                                          3
in one closet. Furthermore, the Government alleges that the police spotted another

kilo press in plain view, outside the back door to the apartment. In contrast, Mr.

Ramos asserts that no evidence cited in the affidavit was in plain view during the

police's search, but rather was uncovered during it.

      Following their preliminary search of Mr. Ramos' apartment, the State Police

sought and obtained a search warrant for the property. To justify this warrant, the

State Police cited the DEA's prior surveillance of the property and of Mr. Ramos, their

search of the trash cans, Mr. Ramos' criminal history and arrest warrant, and their

warrantless search after arresting Mr. Ramos. A more in·depth search conducted

pursuant to the physical search warrant revealed a variety of evidence that Mr.

Ramos now seeks to suppress. In Mr. Ramos' several filings in support of his Motion

to Suppress, he contends that the first and third searches (under valid warrants) were

unsupported by probable cause, and that the second (warrantless) search was

overbroad.

II.   STANDARD OF REVIEW

      The Fourth Amendment protects citizens against, intei" alia, unreasonable

searches and seizures of their homes. U.S. Const. amend. IV. The first issue here is

whetqer the Government's warrants for Mr. Ramos' cell records and for his

apartment were constitutionally valid: that is, whether they were supported by

probable cause. Searches without warrants supported by probable cause, including

searches     of the   home,   are   generally   presumed   unreasonable    and   thus

unconstitutional. Kentucky v. King, 563 U.S. 452, 459 (2011); United States v. Dian,




                                          4
859 F.3d 114, 131-32 (1st Cir. 2017) (expounding the probable-cause standard in the

First Circuit). In 2018, the Supreme Court extended the probable·cause requirement

to include searches of CSLI. See Ca1penter v. United States, 138 S. Ct. 2206, 2221

(2018).

      The second issue is whether the police's search of Mr. Ramos' apartment,

conducted during his arrest and before the issuance of a search warrant for the

apartment, was constitutionally valid. The parties argue that either the search·

incident·to·arrest doctrine or the protective-sweep doctrine should apply.        See

Alizona v. Gant, 556 U.S. 332 (2009) (search·incident·to·arrest doctrine); Ma1yland

v. Buie, 494 U.S. 325 (1990) (protective-sweep doctrine); United States v. Delgado·

Perez, 867 F. 3d 244 (1st Cir. 2017) (protective-sweep doctrine). See also Chime] v.

Califomia, 395 U.S. 752 (1969) (laying out the modern basis for the search-incident·

to·arrest doctrine). However, for the reasons explained below, the Court finds that

the State Police's entry into Mr. Ramos' apartment was unconstitutional and thus

needs not address the warrantless search's validity under either doctrine.

      If a Fourth Amendment violation is found, a court reviewing a motion to

suppress must then determine whether to apply the exclusionary rule. The rule is a

"last resort," only properly applied when the deterrent effects of its application

outweigh the sizable social costs. Hudson v. Michigan, 547 U.S. 586, 591 (2006).

Furthermore, several categorical exceptions to the exclusionary rule exist. While the

Government has not briefed them in its filings, the Court considers three here: the

independent-source exception, the good·faith exception, and the inevitable-discovery




                                         5
exception. See Davis v. United States, 564 U.S. 229, 238 (2011) (good-faith doctrine);

MuiTay v. United States, 487 U.S. 533, 537 (1988) (independent· source doctrine); Nix

v. Williams, 467 U.S. 431, 443-444 (1984) (inevitable-discovery doctrine).

III.   DISCUSSION

       A.    The CSLI Search

       Mr. Ramos argues first that the Government lacked probable cause to obtain

a search warrant for his CSLI. The Court agrees because the affidavit justifying the

search warrant relied on one conclusory statement alone, and thus lacked a

reasonable basis for probable cause.

       In adopting a totality·of·the·circumstances approach to testing probable cause

for search warrants, the Supreme Court said that the standard is a "fluid concept,"

"not readily ... reduced to a neat set of legal rules." Illinois v. Gates, 462 U.S. 213,

232 (1983). In turn, the First Circuit has determined that probable cause exists when

"'the facts and circumstances as to which police have reasonably trustworthy

information are sufficient to warrant a person of reasonable caution in the belief that

evidence of a crime will be found."'   United States v. Silva, 742 F.3d 1, 7 (1st Cir.

2014) (quoting Robinson v. Cook, 706 F.3d 25, 32 (1st Cir. 2013)).

       In Illinois v. Gates, the police conducted an investigation prompted by an

anonymous informant's tip·offthat the defendants were engaged in drug trafficking.

In assessing whether probable cause for a later search of the defendants' home and

car existed, the Court emphasized that the tip-off alone was an insufficient basis for

finding probable cause. See Gates, 462 U.S. at 227. Instead, the Court found that a




                                           6
substantial basis for finding probable cause existed only because the information had

been partially co'rroborated and because the credibility of the informant could be

determined. Id. at 246.

      Because a CSLI search is a Fourth Amendment search under Cal'pentel' v.

United States, the police must give a substantial basis for a magistrate judge to find

probable cause of criminal evidence in the "location" (number) searched.

Additionally, the First Circuit has held that when the "primary basis" for a search is

information from a confidential informant, law enforcement must give the reviewing

magistrate a basis for determining the informant's credibility.      United States v.

fVhite, 804 F.3d 132, 136 (1st Cir. 2015). Here, the police decided to search the cell

records and CSLI for 508-649-XXXX because a "credible confidential source" had

linked the number to Mr. Ramos, a known fugitive.         ECF 37-1 at 4.    The only

connection between the site of the search (the 508 number) and potential criminality

(Mr. Ramos) was the State Police's conclusory assertion that its informant was

credible. It provided no reason for the reviewing magistrate to conclude that the

informant was credible, as required by United States v. fVhite. Moreover, it gave no

other information that might lead the magistrate to link the phone number to

criminal activity, like the corroboration in Gates established.    The CSLI search

warrant for the 508 number thus lacked probable cause.

      B.    The Apartment Entry

      Warrantless entry of a home 1s presumptively invalid under the Fourth

Amendment. Payton v. New Yol'k, 445 U.S. 573, 586 (1980). An arrest warrant may




                                          7
satisfY the warrant requirement for entry if the police have a reasonable belief that

the subject of the warrant resides in the home and will be present at the time of entry.

Solo-Cintl'6n v. United States, 901 F.3d 29, 34 (1st Cir. 2018) (citing Solis-Alal'c6n v.

United States, 662 F.3d 577, 580 (1st Cir. 2011).

       The State Police established Mr. Ramos' presence at the Ford Street Property

through their CSLI search. ECF 35-2 at 8. While the affidavit in support of the later

physical search warrant makes passing reference to the DEA's suspicion that the

individual residing at the Ford St. Property was Mr. Ramos, it does not point to any

basis for such a suspicion apart from the CSLI results. This suggests that the CSLI

search was the primary reason the police suspected that Mr. Ramos both resided at

the apartment and was present at the time of entry. The CSLI search being illegal,

its results cannot establish the required belief that Mr. Ramos resided at the property

and that he would be present at the time of entry. See Solo-Cintl'6n, 901 F.3d at 34.

       The State Police entered Mr. Ramos' apartment without a warrant or his

consent. Mr. Polanco, who unlocked Mr. Ramos' door to allow the State Police entry,

lacked the authority to consent to its entry. The State Police's entry of Mr. Ramos'

apartment was thus unconstitutional under the Fourth Amendment. Whether the

search that followed this entry is characterized as a search incident to arrest or a

protective sweep, it and its results are illegal.

       C.    The Physical Search of the Ford Street Property with a Warrant

      Just as for the CSLI search, for the physical search of Mr. Ramos' apartment

the Government must show that the issuing magistrate had a substantial basis for




                                            8
probable cause.     The Government provided in its affidavit several bases for a

magistrate to conclude that probable cause of criminality existed within the house:

the DEA's belief that Mr. Ramos resided there, the police's search of Mr. Ramos' trash

and discovery of cocaine residue, the CSLI that connected the 508 number and the

Ford Street Property, and the fruits of the State Police's warrantless search of Mr.

Ramos' apartment. Of these facts, only the trash search exists independently of the

police's illegal inquiry into Mr. Ramos' CSLI and subsequent illegal entry into his

apartment.

       In Calif01'11ia v. Greenwood, the Supreme Court held that the government may

search trash placed outside a home without a warrant because the owner no longer

maintains a reasonable expectation of privacy therein. 486 U.S. 35, 37 (1988). At

first glance, this logic applies to the instant case, as the police searched Mr. Ramos'

curbside trash in facts very similar to those in Greenwood In Mr. Ramos' case,

however, the trash from which a sample was taken was outside the Ford St. Property,

which is by the Government's own admission a multi·family property. Divorced from

the tainted evidence related to searches of Mr. Ramos and his cell phone, this trash

pull is an insufficient basis for finding probable cause because it failed to connect a

particularized suspicion between illegal activity and the specific dwelling in question,

Mr. Ramos' apartment. See Yba1Ta v. Illinois, 444 U.S. 85, 91 (1979).

      D.     Application of the Exclusionary Rule

      The exclusionary rule permits a court to suppress the results of a search

deemed illegal under the Fourth Amendment. Muuay, 487 U.S. at 536 (citing Weeks




                                           9
 v. United States, 232 U.S. 383 (1914)). The rule exists to deter wrongful conduct by

police and government officials, not to redress the constitutional violation suffered by

the criminal defendant. Davis v. United States, 564 U.S. 229, 236-37 (2011). A court

properly applies the rule, then, when the deterrent value outweighs the cost to society

of suppressing the evidence. Id at 237.

       To mitigate the potential societal damage of applying the exclusionary rule,

the Supreme Court has defined some per·se categories where it should not apply. One

such exclusion is known as the independent-source doctrine. Under it, evidence

revealed under an illegal search may be excluded from suppression if the government

has independent sources for the discovery of that evidence. United States v. Flores,

888 F. 3d 537, 545 (1st Cir. 2018) (citing Mun-ay, 487 U.S. at 537). The independent·

source doctrine requires that a court ask two questions: first, whether the decision to

seek a warrant was made independently of what was discovered during the illegal

entry, and second, whether the affidavit contains a sufficient basis for probable cause

when stripped of illegally obtained material. Flores, 888 F.3d at 546.

      The independent-source exception does not apply here because the facts fail

the first prong. There is no evidence that the State Police would have sought a

physical search warrant absent what it discovered after its searches of Mr. Ramos'

cell phone and home.     To the contrary, that the State Police waited weeks after

conducting a trash pull to secure a CSLI warrant and to track Mr. Ramos' location

suggests that the information obtained pursuant to the illegal CSLI search and the

illegal home entry was critical in the decision to seek a physical search warrant.




                                          10
       A second potentially applicable category of exception is the good ·faith

exception. It requires that evidence not be suppressed "when the police act with an

objectively reasonable good ·faith belief that their conduct is lawful," or pursuant to a

warrant that the police believe is valid. See United States v. Levin, 874 F.3d 316,

322 (1st Cir. 2017). Notably, however, the exception does not apply when the affidavit

supporting the warrant is "so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable." I d. at 322 (quoting United States v.

Leon, 468 U.S. 897, 923 (1984)).

      The good·faith exception would not save either the CSLI warrant or the

physical search warrant.     As stated before, the affidavit in support of the CSLI

warrant contained only the bare assertion that a credible, confidential source had

linked the 508 number to Mr. Ramos. Under Levin, it is thus ineligible for the good·

faith exception because it so lacks any indicia of probable cause that the magistrate's

official belief in its existence was unreasonable. The physical search warrant does

not enjoy the protection of this exception either. The court in Levin emphasized that

a reviewing court must consider all the attendant circumstances in evaluating

whether an officer's belief that a warrant was valid was objectively reasonable. See

Levin, 874 F.3d at 322 (quoting United States v. Ricciardelli, 998 F.2d 8, 15 (1st Cir.

1993)). The officers executing the physical search warrant can safely be presumed to

have known the circumstances under which the CSLI warrant was issued, as well as

the circumstances surrounding the entry into Mr. Ramos' home (indeed, the

warrantless search and the search under warrant took place immediately




                                          11
consecutively). The searching officer's belief that the subsequent physical search

warrant was valid cannot be considered objectively reasonable given the illegal CSLI

search and ensuing illegal entry of Mr. Ramos' home.

       The final type of exception that the Government has offered to brief falls under

the inevitable-discovery doctrine. Application of this doctrine requires a court to ask

three questions. United States v. ClaPk, 879 F.3d 1, 5 (1st Cir. 2018). First, were

there other, truly independent legal means by which the evidence would have been

uncovered? Second, would use of those means have inevitably led to the discovery of

the evidence? Finally, would application of the rule incentivize police misconduct or

weaken constitutional protections?

      In Clark, heroin and ecstasy on a defendant's person were uncovered during a

police patdown conducted during his arrest. Id at 4. The government conceded that

the patdown was overbroad, but contended that the evidence would inevitably have

been discovered in a more thorough search at the police station. The defendant

argued that the third prong of the inevitable-discovery test favored him, and that

sanctioning the search would encourage bad behavior. The First Circuit disagreed,

determining instead that the searching police officer's fear for his own safety could

not be considered misconduct, and thus that the inevitable-discovery rule should be
                                                                                     '



applied.

      Mr. Ramos' case is unlike Mr. Clark's. It seems possible, though not inevitable,

that the police could have provided enough information in the affidavit to establish

probable cause for either the cell-record warrant or the physical-search warrant




                                          12
without the taint of illegality. But, as the Court has found, they did not. However,

even if the discovery of evidence was inevitable, to apply the inevitable-discovery rule

here is not appropriate. It could encourage law enforcement official to seek warrants

without supplying the reviewing judicial officer with the facts necessary to ensure

probable cause exists. The cell-record warrant the police received was vastly broad,

and premised only on the assertion that a credible source had linked the number to

the defendant. The weighty privacy considerations that attend such a search demand

that the inevitable·discovery exception not apply.

IV.   CONCLUSION

      The Court GRANTS Defendant Jesus Ramos' Motion to Suppress. ECF No.

24.
       I




John J. McConnell, Jr.
United States District Judge

July 11, 2019




                                          13
